Citation Nr: 0121388	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-14 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Columbia, South Carolina.  

In May 2001, a Board hearing was held in Columbia, South 
Carolina, before the undersigned, who is the Board member 
designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West Supp. 2000).  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's PTSD is manifested by depression, 
confusion, irritability, isolation, and his symptoms and 
manifestations prevent him from obtaining and maintaining 
gainful employment. 


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).

2.  The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.125, 4.126, and 4.130, Part 4, Diagnostic 
Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested that his service-connected PTSD be 
rated higher than the current evaluation of 30 percent 
disabling.  When a veteran submits a compensation claim to 
VA, VA has a duty to assist him with that claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).  Over the course of this 
appeal, VA has obtained his VA treatment records and provided 
VA psychiatric examinations.  The veteran has also provided 
written statements before the VA and he proffered testimony 
before the Board in May 2001.  Additional private or other 
government records that would assist in the processing of 
this claim have not been identified by the veteran.  The 
veteran has been provided appropriate notice of the pertinent 
laws and regulations, and he has been given the opportunity 
to provide additional information in support of his claim.  
VA has satisfied its duty to assist the veteran.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2000).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (1999).

"The regulations do not give past medical reports precedence 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.  An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (2000).  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as ". . . such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) 
(interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, which is contrary to the provisions of 38 C.F.R. 
§ 4.14 (2000).  A claimant may have separate and distinct 
manifestations attributable to the same injury, however, and 
if so, these should be rated under different diagnostic 
codes.  See Fanning v. Brown, 4 Vet. App. 225 (1993).

The general rating formula for mental disorders is 
established at 38 C.F.R. § 4.130 (2000).  The formula 
assesses disability according to the manifestation of 
particular symptoms, providing objective criteria for 
assigning a disability evaluation.  Under the criteria, a 10 
percent disability rating is warranted for

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication.

A 30 percent disability rating is warranted for:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2000).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The medical evidence shows the assignment of a Global 
Assessment of Functioning (GAF) score of 60 in February 1998.  
Two months later, a GAF score of 41 was assigned.  Then in 
October 1998, a GAF score ranging between 50 and 60 was 
awarded.  The veteran underwent additional treatment in April 
1999, and a 41 GAF score was once again bestowed.  Two months 
after that, in June 1999, the examiner concluded that a GAF 
score of 59 was appropriate.  

A GAF score of 41 to 50 contemplates severe symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functions (e.g., few friends, 
conflicts with peers or co-workers).  See DSM-IV at 44-47.  A 
GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

If the Board was to simply rely upon the GAF scores given to 
the veteran during the course of his appeal, the Board could 
conclude that an evaluation in excess of 30 percent was not 
warranted.  However, the veteran has also exhibited 
manifestations and symptoms indicative of a more serious 
condition.  In February 1996, the veteran complained to a VA 
doctor of recurrent and intrusive, distressing recollections 
and dreams.  He told of flashbacks and feelings of 
detachment, decreased memory, difficulty in concentrating, 
and hypervigilance.  Upon completion of his visit, the 
examiner noted that the veteran was then suffering from 
chronic severe PTSD that produced unemployability.

The veteran underwent a VA psychiatric examination in 
February 1998 that did not result in the same findings.  At 
that time, he was diagnosed as having "moderate" PTSD with 
some depression, occasional flashbacks, sleeplessness, and 
social functioning difficulties.  

Notwithstanding the February 1998 results, in April 1998, the 
veteran was once again examined at the VA.  The final 
diagnosis was chronic severe PTSD; he was deemed unemployable 
and totally disabled.  In making such a diagnosis, the 
examiner noted that the veteran was experiencing the 
following symptoms and manifestations:

Short term memory loss; isolation; 
irritability; violent thoughts; 
nightmares of combat; hallucinations; 
near continuous panic and depression; 
delusions; difficulty in adapting to 
stressful conditions.

It was at this time that the veteran was given the above 
mentioned GAF score of 41.

Another VA psychiatric evaluation was accomplished in October 
1998.  The examiner wrote:

DISCUSSION:  A global assessment of 
functioning score of 40 indicates 
impairment in reality testing and 
communication, which this gentleman does 
not have, at least from my examination of 
him.  A global assessment of functioning 
score of 50 indicates serious symptoms 
such as suicidal ideation, no friends, 
and this man has a girlfriend.  While 
this man has had some suicidal ideation 
in the past, he denied having any at the 
present time.  He does occasionally have 
conflicts with friends.  He is depressed.  
He is having significant insomnia, 
nightmares and intrusive thoughts.  I 
would consider his symptoms to be 
moderate in severity.  However, I do note 
that if you wish to resolve a difference 
of opinion between myself and Dr. D., 
probably a third person should evaluate 
this gentleman.  

The veteran sought treatment in April 1999.  The psychologist 
assigned a GAF score of 41 and concluded that the veteran was 
suffering from chronic severe PTSD, which produced 
unemployability.  The examiner further noted:

Occupational and social impairment is 
found with deficiencies in most areas, 
including work (disabled by Social 
Security), family relations, judgment, 
thinking and mood.  Near continuous panic 
and depression affecting the ability to 
function independently, appropriately, 
and effectively.  He has impaired impulse 
control and when angered has homicidal 
thoughts.  There is difficulty in 
adapting to stressful circumstances.  He 
has an inability to establish or maintain 
effective relationships.  

It was recommended that the veteran seek continuous therapy 
and to take the appropriate medications for his condition.

Another VA psychiatric evaluation was done in June 1999.  The 
examiner reported that it was difficult to evaluate the 
veteran because he gave "yes" type answers to questions 
asked to him and said answers skewed the evaluation.  As 
such, the veteran was only categorized as having moderate 
PTSD.  Noted also was the following:

Again, the individual for the diagnostic 
criteria answers yes to most all 
questions.  He has recurrent and 
intrusive, distressing recollections of 
the events, recurrent distressing dreams 
of being back in Vietnam, sudden feelings 
about that.  He does not volunteer these 
unless specifically asked.  He has 
intense psychological distress for 
exposure to these past events.  He admits 
to efforts to avoid thoughts of feelings 
of this, efforts to avoid activities 
regarding this.  He states that he does 
not have any memory problems regarding 
important aspects of the traumas back in 
Vietnam.  The individual states that he 
has markedly diminished interest in 
significant activities, difficulty with 
feeling detached or estranged from 
others.  He states that he does not have 
any restricted range of affect at this 
point.   He feels he has a sense of 
foreshortened future life.  He has 
difficulty falling asleep and staying 
asleep, difficulty with irritability and 
outbursts of anger.  He has difficulty 
concentrating.  He has some 
hypervigilance.  He has exaggerated 
startle response, and has difficulty 
reacting to things that symbolize Vietnam 
such as helicopters.

The veteran proffered testimony before the Board in May 2001.  
In essence, he repeated many of the complaints and concerns 
that he had previously expressed to the various VA medical 
experts.  

Although the evidence, i.e., the veteran's mental evaluations 
accomplished since 1996, is ambiguous as to what psychiatric 
symptoms and manifestations the veteran may be experiencing, 
the Board believes that the clinical findings serve to create 
an approximate balance between the positive and negative 
evidence with regard to an increased evaluation.  The 
manifestations and symptoms certainly indicate that his 
psychiatric illness is more disabling than the 30 percent 
evaluation assigned would suggest.  VA examiners have stated, 
and have not been specifically invalidated by the other 
evidence of record, that the veteran's PTSD symptoms prevent 
him from working.  While he has not been shown to have gross 
impairment in thought processes or communication, he 
continues to suffer from persistent delusions, some memory 
loss, and he ruminates about hurting himself or others.  
Because the veteran is extended the benefit of the doubt when 
the evidence is in equipoise, the Board finds that an 
evaluation of 100 percent for PTSD is warranted. 


ORDER

An evaluation of 100 percent for PTSD is granted, subject to 
the regulations governing the disbursement of monetary 
benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

